Seizure of Foreign Ships on the High Seas
Pursuant to Special Arrangements
T h e U n ited S tates has a u th o rity u n d e r in tern atio n a l law to e n te r in to ag re e m e n ts to stop,
se arc h , an d d etain fo reig n vessels on th e h ig h seas th at are su sp ected o f traffick in g in
illicit d ru g s.
T h e U n ited S tates m ay lim it its ju ris d ic tio n o v e r a fo reig n flag vessel seized on th e high
seas, an d th e vessel m ay be re tu rn e d to th e flag sta te at its req u est w ith o u t co m p lian ce
w ith d o m estic fo rfe itu re law .
W h e re th e U n ited S tates is a u th o riz e d u n d e r in tern atio n a l law to exercise its po lice
p o w e rs to d etain ships o n b e h a lf o f th e ir (lag sta te , such d e te n tio n d o es n ot c o n s titu te a
tak in g u n d e r th e F ifth A m e n d m e n t. H o w e v e r, w h e re a sh ip is seized c o n c u rre n tly on
b e h a lf o f th e U n ited S tates fo r v io latio n o f U .S. cu sto m s law s, a claim an t is en titled to a
p ro m p t a d ju d ic a tio n o f his rig h ts in th e seized p ro p e rty .

February 19, 1980
M E M O R A N D U M O P IN IO N F O R T H E D E P U T Y L E G A L
A D V IS E R , D E P A R T M E N T O F S T A T E
This responds to your inquiry w hether there w ould be any legal
objection to the boarding, search, detention, bringing to a U.S. port and
release to the flag state o f a foreign vessel believed to be engaged in
trafficking in illicit drugs by U.S. authorities pursuant to an agreem ent
w ith that flag state to act on its behalf.1 You attached a “ D raft N ote”
that would be the model for such agreements. You also asked more
specifically: (1) w hether such a seizure w ould be a taking under the
Fifth Am endm ent; (2) w hether due process would require a hearing
before the vessel was returned to the flag state; and (3) w hether there
would be any legal consequences if the United States held the vessel
for a prolonged period w ithout instituting condem nation o r forfeiture
proceedings. W e have concluded that your D raft N ote would allow the
proper exercise by the U.S. o f jurisdiction over foreign vessels on the
high seas if w e have the flag state’s permission. H ow ever, we believe
that it will also perm it assertion o f concurrent jurisdiction by United
States courts. T he parties must decide w hich country will prosecute
before the vessel is seized. Unless the vessel is clearly seized in the
name o f the flag state, the m andatory forfeiture proceedings required
by o u r custom s law provide a forum for third-party claims against the
1
law.

W e d o not, except w h ere indicated, address questions arising from efforts to enforce o u r dom estic

406

vessel. See, e.g.. 19 U.S.C. §§ 1602-1604 (1976); 49 U.S.C. §§ 781-782
(1976); 21 U.S.C. § 881(d), (0 (1976).

I. Authority of the United States to Enter into Special Arrangements to
Stop and Search a Foreign Vessel on the High Seas
Flag states have continuing jurisdiction over their vessels on the high
seas. This is a basic principle o f international law, I Oppenheim, In ter­
national Law § 264 (7th ed. 1948), w hich was recognized most recently
in A rticle 6 o f the Convention on the High Seas, Apr. 29, 1958, 13
U.S.T. 2313, T.I.A .S. No. 5200. A lthough traditionally international
law has precluded assertion o f jurisdiction on the high seas over a
vessel registered to another state, there are exceptions, usually found in
treaties, to this rule.2 Such agreem ents com e within a special category
o f pacts in which countries grant or waive jurisdiction over crim es that
occur in their territory. M ore familiar examples o f such pacts are
jurisdictional agreem ents regarding military personnel. See Wilson v.
Girard, 354 U.S. 524 (1957) (United States and Japan); Holmes v. Laird,
459 F.2d 1211, 1216 n.32 (D.C. Cir. 1972); Williams v. Rogers, 449 F.2d
513 (8th Cir. 1971), cert, denied, 405 U.S. 926 (1972); A greem ent Be­
tween the Parties T o the N orth A tlantic T reaty R egarding the Status
o f T heir Forces, June 19, 1951, 4 U.S.T. 1792, T.I.A .S. No. 2846
(N A T O SOFA).
T he President has C ongress’ express authority to enter into special
arrangements, including those that will aid the United States’ effort to
curtail drug traffic. A rticle 35 o f the Single Convention on N arcotic
Drugs, 1961, 18 U.S.T. 1408, T.I.A .S. No. 6298 (Single C onvention),
which was ratified by the Senate in 1967, requires that signatories:
(a) M ake arrangem ents at the national level for co-ordina­
tion o f preventive and repressive action against the illicit
traffic; . . .
(b) Assist each other in the campaign against the illicit
traffic in narcotic drugs;
2
D uring Prohibition, for .example, the U nited States and England signed the C onvention betw een
the U nited States and G reat Britain for prevention o f sm uggling o f intoxicating liquors, 43 Stat. 1761.
A m erican ships w ere allow ed to "search a private [English] ship w ithin a certain distance outside
A m erican territorial w aters, and if there w ere reasonable cause for doing so. m ight take it in for
adjudication by the A m erican c o u rts.’* J. Brierly, T h e Law o f N ations 240 (5th ed. 1956). V irtually
identical treaties w ere signed w ith a num ber o f o th e r nations. Id. T h e N orth Sea Fisheries C onvention
o f 1852 "gave the signatory states rights o f search o v er one ano th er's fishing vessels, but the
adjudication o f ofTehses against the fishing regulations was reserved for the state o f an offending
vessel." Id. See J. Starke, A n Introduction to International Law 235-36 (5th ed. 1963) (1887 C onven­
tion respecting the Liquor Traffic in the N orth Sea; Interim C onvention o f Feb. 9, 1957 for the
C onservation o f N orth Pacific F u r Seal Herds).
A m ore dram atic exam ple o f assertion o f jurisdiction on the high seas is the Intervention o n the
High Seas A ct, 33 U.S.C. §§ 1471 et seq.. designed to implement the Internationa] C onvention R elating
to Intervention on the H igh Seas in Cases o f Oil Pollution Casualties, A pr. 29, 1958, 26 U .S.T. 765,
T.I.A .S. No. 8068. T he Secretary o f the T reasu ry is authorized to intervene during an oil spill to
mitigate dam ages by w hatever steps are necessary, including destruction o f the ship that is leaking oil.

407

(c) C o-operate closely with each other and with the com ­
petent international organizations o f w hich they are mem­
bers w ith a view to maintaining a co-ordinated campaign
against the illicit traffic; . . .
A rticle 28 provides: “T he Parties shall adopt such measures as may be
necessary to prevent the misuse of, and illicit traffic in, the leaves o f the
cannabis plant.” 3 In a further effort to prom ote international coopera­
tion in the control o f narcotics, Congress has given the President broad
pow ers to negotiate agreem ents in this area.
It is the sense o f the C ongress that effective international
cooperation is necessary to put an end to the illicit pro­
duction, smuggling, trafficking in, and abuse o f dangerous
drugs. In order to prom ote such cooperation, the Presi­
dent is authorized to conclude agreem ents with other
countries to facilitate control o f the . . . transportation,
and distribution . . . controlled substances. . . . N otw ith­
standing any o ther provision o f law, the President is au­
thorized to furnish assistance to any country o r interna­
tional organization, on such terms and conditions as he
may determ ine, for the control o f . . . sm uggling of, and
traffic in, narcotic and psychotropic drugs.
22 U.S.C. § 2291(a)(1976).4
C ongress clearly recognized, as the Suprem e C ourt did in Cook v.
United States, 288 U.S. 102 (1933), that the Executive could negotiate
special jurisdictional arrangem ents with foreign nations w hich would
prevent the exercise o f our law. W hen it passed the Anti-Sm uggling A ct
o f 1935, C ongress acted to protect agreem ents like the British-American
L iquor Treaty. See note 2. It added 19 U.S.C. § 1581(h):
[T]his section shall not be construed to authorize o r re­
quire any officer o f the United States to enforce any law
o f the United States upon the high seas upon a foreign
vessel in contravention o f any treaty w ith a foreign gov­
ernm ent enabling or perm itting the authorities o f the
United States to board, examine, search, seize, o r other­
wise to enforce upon said vessel upon the high seas the
laws o f the United States except as such authorities are or
may otherw ise be enabled or perm itted under special ar­
rangem ent w ith such foreign governm ent.5
3 T h e re are similar provisions in the Single C onvention covering the opium poppy, the c o co bush,
and their products. T h e Single C onvention is m entioned as indicative o f U.S. legislative policy in 21
U.S.C. §801(7).
4 W e note that the President must file semi-annual reports w ith C ongress on these agreem ents. 22
U.S.C. § 2291(b) (1976).
5 See also H .R. Rep. No. 868, 74th C ong., 1st Sess. 5, 8 (1935); S. Rep. No. 1036, 74th C ong., 1st
Sess. 9, 13 (1935); 79 C ong. Rec. 9075 (1935) (rem arks o f Rep. Hill). A n alm ost identical provision
involving revenue law s (antism uggling) can be found *at 19 U .S.C. § 1701(b).

408

It also added 19 U.S.C. § 1587(a):
[A]ny vessel . . . which, being a foreign vessel . . . is
permitted by special arrangem ent with a foreign govern­
ment to be so examined . . . may at any time be boarded
and examined by any officer o f the customs . . . [who]
may also bring the vessel into the most convenient port o f
the United States to examine the cargo. . . ,6
Thus, the Executive Branch has the authority to stop, board, search,
and detain a foreign vessel pursuant to a special agreem ent with the
flag state.7

II. The Legal Consequences of Holding a Vessel Seized on Behalf of a
Flag State in U.S. Ports for Return to the Flag State
Assuming that the vessel is held in the United States at the request of
the flag state, the flag state, on whose behalf the United States is acting,
would not lose jurisdiction over the vessel when the ship is moved into
U.S. territory. T he special arrangem ent delineates the jurisdictional
rules covering the vessel and by its terms the United States may waive
any jurisdictional rights over it.8 See discussion at III, infra. Therefore
the vessel may be returned to the flag state at its request w ithout
compliance with dom estic forfeiture law.
T he Supreme C ourt recognized that the United States could limit its
jurisdiction by treaty in Cook v. United States, 288 U.S. 102 (1933).
Libels filed against a British ship w ere ordered dismissed because the
ship had been seized further from shore than the British-American
Liquor T reaty allowed. “T he T reaty fixes the conditions under w hich a
‘vessel may be seized
O ur Governm ent, lacking pow er to
seize, lacked power, because of the Treaty, to subject the vessel to our
laws.” 288 U.S. at 121.
We recom m end that the D raft N ote make explicit that the United
States has no independent jurisdiction when a vessel is seized on behalf
o f its (lag state. Otherwise, third parties could argue that A m erican
courts have concurrent jurisdiction to hear their claims. T he results o f
such an assertion o f jurisdiction would be quite significant. First, as
indicated below, third parties have rights once a boat has been seized—
6 Coast G uard officers are custom s officers. 14 U.S.C. § 143 (1976). T h e C oast G u a rd ’s authority to
enforce A m erican law, 14 U .S.C. § 89(a) (1976), is not a lim itation on any pow ers they may have
under o th er laws. 14 U.S.C. § 89(c) (1976).
7 W e note that there may be adm inistrative problem s w ith the D raft N ote. In o rd e r to seize a ship
for violation o f a flag state's laws, the m embers o f the C oast G u ard patrol will have to know w hat
constitutes a violation o f each Hag state's dru g laws. W hether this education is provided by seminars
o r brochures, H will involve time and expense. R egulations will also be needed to insure that the
proper p rocedure is used in each case: Le., inclusion o f the V enezuelan equivalent o f M iranda
warnings, should they exist. T his w ould protect the flag state’s interest in proper prosecution.
8 In Williams, supra, the agreem ent had “specific jurisdictional procedural guidelines for the arrest,
trial and custody o f A m erican F orces personnel accused o f com m itting crim inal offenses on Philippine
soil.” 449 F.2d at 520.

409

and autom atically forfeited—under U.S. custom s laws. Second, if the
flag state decides it no longer desires to prosecute and the United States
therefore decides to do so, there may be problem s w ith using evidence
obtained in the flag state by its officials. F o r example, in the Ninth
Circuit, evidence produced by a “joint venture” betw een United States
and Mexican authorities was suppressed because the Mexican officials
failed to give the Am erican defendants M iranda warnings. United States
v. Em ery, 591 F.2d 1266, 1267-68 (9th Cir. 1978). “T he constitutional
safeguards o f M iranda should not be circum vented merely because the
interrogation was conducted by foreign officials in a foreign country.”
591 F.2d at 1268. See also Brulay v. United States, 383 F.2d 345, 349 n.5
(9th Cir.), cert, denied 389 U.S. 986 (1967) (discussing application of
Fifth A m endm ent to statem ent given to foreign officials). An early
decision as to which country will prosecute will insure that proceedings
are handled uniformly and that the proper pretrial procedures are
followed.
U nder our hypothesis, a ship suspected o f violating the flag state’s
laws is seized on behalf o f the flag state by the United States. Must
there be a hearing to determ ine w hether there is probable cause to
believe that the ship was involved in a violation o f the flag state’s law
prior to return o f the ship? O r may the ship be returned forthw ith?
W here the ship is seized pursuant to a special agreem ent for a
suspected violation o f the flag state’s law, w e do not believe that a
hearing is necessary. “ [W]e think that once the President is properly
found to possess the pow er to negotiate [criminal] jurisdictional ar­
rangem ents . . . , the wisdom o f the agreem ent and the details thereof
are m atters exclusively within the dom ain o f the Executive and Legisla­
tive Branches;” Williams v. Rogers, 449 F.2d 513, 521, 522-23 (8th Cir.
1971), cert, denied, 405 U.S. 926 (1972).9 In Williams , the court of
appeals held that an Am erican servicem an was not entitled to a prob­
able cause hearing before he was returned to the Philippines for a rape
prosecution. “ [Sgt. Williams] is being returned pursuant to a special
agreem ent w hich neither imposes nor contem plates such a require­
m ent.” Id. at 522.
W here the United States is exercising the flag state’s jurisdiction on
the high seas—acting as custodian—and there has been an express
renunciation o f U.S. jurisdiction, w e believe that relief for third parties
w ould have to be obtained, in the flag state’s courts, not in ours. T he
flag state has the same exclusive criminal jurisdiction over its ships on
the high seas, subject to treaty, that it has over them w hen they are in
the flag state’s w aters.10 Just as the flag state can make jurisdictional
9 T h e language is taken from Wilson v. Girard, 354 U.S. 524, 530 (1957) {per curiam). In Wilson, the
Suprem e C o u rt upheld certain jurisdictional arrangem ents o f an adm inistrative agreem ent betw een
Japan and the U nited States.
10 A law that, as one o f yo u r hypotheses suggested, autom atically transferred the right to the
vessel's possession o r title to the flag state w ould not strengthen the flag state's crim inal jurisdiction
C ontinued

410

agreements with the United States over the exercise o f jurisdiction
within the flag state’s territory, we believe that it can also enter into
special arrangem ents regarding its criminal jurisdiction over its vessels
on the high seas.
This reasoning is supported by the logic o f decisions such as Holmes
v. Laird, 459 F.2d 1211, 1217 (D.C. Cir. 1972). T w o A m erican soldiers
who had been convicted o f rape in West G erm any fled to the United
States. They filed habeas corpus petitions, charging, am ong other
things, that because their trial in West G erm any had been unfair,11 it
was unconstitutional for the U.S. G overnm ent to return them to serve
their prison sentence.
T he argument, in essence, is that the turnover of an
American citizen for service o f a sentence imposed in
culmination o f an unfair foreign trial is a governm ental
involvem ent which the Constitution does not toler­
ate. . . .
T o be sure, “ no agreem ent with a foreign nation can
confer pow er on . . . any . . . branch o f G overnm ent,
which is free from the restraint o f the C onstitution.” A nd
no m ore than the supremacy o f the Constitution over
treaties like N A T O SO FA can its supremacy over execu­
tive augm entations like the Supplem entary A greem ent
with the Federal Republic be doubted. N or can it be
doubted that out N ation’s perform ance as well as its
making o f international com pacts must observe constitu­
tional mandates. T he fatal difficulty in appellants’ position,
however, is that these considerations are beside the point.
H ere we deal, not with an Am erican prosecution in an
Am erican tribunal at hom e or abroad, but w ith a West
Germ an trial in a W est G erm an court—a trial for offenses
under W est G erm an law allegedly com m itted in West
Germ any against a West G erm an citizen. Obviously, the
constitutional provisions appellants invoke exerted tio
force o f their ow n upon the Federal Republic in that
exercise o f its sovereignty. And while, o f course, A m eri­
can officials having custody o f appellants are fully subject
to constitutional commands, it m ust be remembered that
the contemplated surrender is the precise response required o f
the United States by its treaty com m itm ents to the Federal
Republic. T he Constitution plays no part in this case
ov er the vessel, since that jurisdiction is already com plete. H ow ever, it w ould provide an additional
argum ent to defeat any attem pt by a third party to persuade an A m erican court to assert concurrent
jurisdiction.
11
T hey claim ed that their trial had violated various provisions o f the N A T O S O F A agreem ent,
including confrontation o f their accuser and appointm ent o f counsel o f their choice. 459 F.2d at 1214.

411

unless som ehow it operates to negate those commitments
in the circum stances appellants allege.
459 F.2d at 1217-18 (footnotes omitted; emphasis added). Likewise the
appellants’ argum ent that the court should not enforce the N A TO
SO FA agreem ent because West G erm any had allegedly breached it
was unpersuasive.
T he same result is plainly dictated here, w here appellants
trace the rights they claim to the provisions o f an interna­
tional agreem ent the enforcem ent mechanism o f which is
diplomatic recourse only. N A T O SO FA . . . is explicit
that ‘[a]ll differences . . . shall be settled by negotiations
w ithout recourse to any outside jurisdiction’. . . . In sum,
intervention by an A m erican court into the m atters of
w hich appellants complain is foreclosed by the very terms
o f the docum ent from w hich the rights insisted upon are
said to spring.
459 F.2d at 1222 (footnote omitted). Similarly, N A T O SO FA was held
to deny Am erican jurisdiction in an action by G erm ans against A m eri­
can naval forces under the Public Vessels Act. Shafter v. United States,
273 F. Supp. 152 (S.D.N.Y. 1967). “T here is nothing unfair or irration­
ally discrim inatory in recognition by our governm ent o f exclusive juris­
diction in a civilized foreign State over disputes concerning events and
people within the territory o f that State.” 273 F. Supp. at 157 (emphasis
added).
W e also believe that w here the ship is seized on behalf o f the flag
state, there is no taking within the meaning o f the Fifth Amendment.
T he United States is not claiming to ow n or have rights in the flag
state’s ships—it has arrested them. M ore than a hundred years ago, the
President refused to allow three Am erican ships to leave New. York
City because he believed that their ow ners planned to use them in a
private expedition against Nicaragua.
It was contended for the petitioner . . . that the act of
the President . . . was the act o f the state, and a taking
o f the private property o f the petitioner for public use.
But w e think the facts found do not support this claim.
T hey show ed that the vessels w ere prevented from leav­
ing the harbor o f N ew York, and thus were, in the lan­
guage o f the statute, and under it, “detained. ” A nd we
think, . . . that this was neither a taking nor a use, as
those w ords are used in the Constitution, w here they
imply and require the exercise by the state of a propri­
etary right, for a greater o r less time in the property
taken. T hen the detention was at the most an arrest under
the statute, w hich was for the case “due process o f law .”

412

And an arrest under process of law never makes a con­
tract, and cannot w ithout malice, which is not shown
here, make a tort. T herefore the loss and inconvenience
the petitioner has suffered are dam num absque injuria,
which is not a ground for an action at law.
Graham v. United States, 2 Ct. Cl. 327, 340 (1866) (emphasis in origi­
nal). As was stated explicitly in a later case,

T he distinction between an exercise o f eminent domain
pow er that is compensable under the fifth amendm ent and
an exercise o f the police pow er is that in a compensable
exercise o f the em inent domain power, a property interest
is taken from the ow ner and applied to the public use
because the use o f such property is beneficial to the
publicf;] and in the exercise o f the police power, the
ow ner’s property interest is restricted or infringed upon
because his continued use o f the property is or would
otherw ise be injurious to the public welfare.
Franco-Italian Packing Co. v. United States, 128 F. Supp. 408, 414 (Ct.

Cl. 1955).
Similarly, the United States’ refusal to grant clearance to a D utch
ship during W orld W ar I was held not to constitute a taking. R oyal
Holland L loyd v. United States, 73 Ct. Cl. 722, 732-33 (1932). H ow ever,
the C ourt o f Claims, acting under a special jurisdictional grant, held
that the United States had had no authority under international law to
detain the ship o f a neutral nation. 73 Ct. Cl. at 744-45. Therefore,
damages w ere assessed to com pensate the owners. U nder the proposed
agreements, the United States will have the authority under interna­
tional law to exercise its police pow ers to detain ships on behalf of their
flag state. See also H urtado v. United States, 410 U.S. 578, 588-89 (1973)
(detention o f a material witness not a taking because witness has public
duty to testify); Finks v. United States, 395 F.2d 999, 1003-05 (Ct. Cl.),
cert, denied 393 U.S. 960 (1968) (impoundment by U.S. A gency for
International Developm ent in Brazil o f cars owned by Am erican for­
eign service officers in order to prevent sale in violation o f Brazilian
customs law not a taking).

III. The Consequences of Seizing a Ship for Violations
of U.S. Customs Laws
You have also asked w hat the legal consequences might be if a court
were to find that a ship had been seized concurrently on behalf o f the
United States.
Violations o f customs law are required by law to be reported imme­
diately to the customs officer for referral to the United States A ttorney.
19 U.S.C. §§ 1602, 1603, 1604. If the vessel is held for m ore than a few

413

months, it is very possible that if forfeiture proceedings are instituted, a
court w ould return the property to its registered owner. Delay in
instituting forfeiture proceedings has been held repeatedly to constitute
a violation o f due process.12
T here is now a course o f decisions holding that if the
delay between the seizure and com m encem ent o f district
court proceedings is substantial, unexcused and unreason­
able, such delay will, on due process grounds, itself bar
the governm ent from proceeding further. H ow much
delay has that effect seems to be a mixed question o f fact
and law to be decided in light o f the facts o f the particu­
lar case.
United States v. Eight(8) Rhodesian Stone Statues, 449 F. Supp. 193, 204
(C .D . Cal. 1978). A requirem ent o f “ reasonable dispatch” was read into
§ 1603 by the court in United States v. O n e(l) Douglas A -2 6 B Aircraft,
etc., 436 F. Supp. 1292, 1296 (S.D. Ga. 1977). “ W here the delay oper­
ates to deny claimant his constitutional and statutory rights to prom pt
adjudication o f rights in the seized property, the forfeiture action must
be dismissed.” Id . 13
Technically, “the forfeiture takes effect immediately upon the com ­
mission o f the [illegal] act. . .
United States v. Stowell, 133 U.S. 1, 16
(1889). T he subsequent court proceedings merely vest title official in
the G o v ern m en t.14 T here is no taking if the boats are seized under U.S.
custom s law —since the vessel w ould be autom atically forfeited at the
m om ent o f seizure (if not earlier, w hen the first criminal act was
com m itted). Forfeiture proceedings are not takings under our C onstitu­
tion. Calero-Toledo v. Pearson Yacht Leasing Co, 416 U.S. 663, 680-90
(1974); United States v. One 1975 M ercedes 280S, 590 F.2d 196, 198-99
12 T his may be due in equal part to the increased pressure for a hearing and speedy determ ination of
rights m andated by Fuentes v. Shevin, 407 U.S. 67 (1972), and to the judiciary’s desire to mitigate the
harshness o f forfeiture proceedings, especially w hen it is clear that the ow ner is innocent o f any w rong
doing.
13Se£ also White v. Acree. 594 F.2d 1385, 1388-9 (10th Cir. 1979) (must be referred “ prom ptly and
w ithin short time limits’*); Ivers v. United States, 581 F.2d 1362, 1367-8 (9th Cir. 1978); United States v.
O ne 1970 Ford Pickup, Serial No. F 10YRG 536I5, 564 F.2d 864, 866 (9th Cir. 1977) (11 months);
Stypm ann v. City and County o f San Francisco, 557 F.2d 1338, 1343-4 (9th Cir. 1977) (5 days) (tow ed
car); United States v. One Motor Yacht N am ed Mercury. 527 F.2d 1112, 1114 (1st Cir. 1975) (12 V2
m onths); States M arine Lines. Inc. v. Shultz, 498 F.2d 1146, 1155 (4th Cir. 1974) (I year); Sarkisian v.
United States, 472 F.2d 468, 472 (10th C ir ), cert, denied. 414 U.S. 976 (1973) (9 months); United States
v. Eight(8) Rhodesian Stone Statues, 449 F. Supp. 193 (C D. Ca. 1978) (16 months); United States v.
O ne(I) D oughs A -2 6 B Aircraft, etc.. supra, (9 V2 months); Boston v. Stephens, 395 F. Supp. 1000, 1005
(S.D . O h io 1975) (6 months); United States v. One 1971 Opel G. T., etc., 360 F. Supp. 638, 640-42 (C .D .
Ca. 1973) (7 m onths). B u t see United States v. One 1973 Buick Riviera Automobile. 560 F.2d 897, 901
(8th C ir. 1977) (5-m onth delay permissible); United States v. One 1971 Volvo 2-Door Sedan. 393 F.
Supp. 843, 846-7 (C .D . Ca. 1975) (2-m onth delay permissible).
See Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 683-84 (1974); United States v.
Stowell. 133 U.S. 1, 17 (1890); Thacher's Distilled Spirits, 103 U.S. 679, 682 (1880); Henderson's Distilled
Spirits, 81 U.S. (14 W all.) 44, 56-59 (1871); The Palmyra. 25 U.S. (12 W heat.) I, 14-15 (1827); United
States v. One 1973 Buick Riviera Automobtle, 560 F.2d 897, 900 (8th Cir. 1977). Thus, innocent
purchasers o f the vessel are not protected.

414

(6th Cir. 1978); Associates Investment Co. v. United States, 220 F.2d 885,
888 (5th Cir. 1955).
L a r r y L . S im m s

D eputy Assistant Attorney General
Office o f Legal Counsel

415